DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the papers filed on 02/25/2022.
2.	The instant application is a continuation of 16/168,326, filed 10/23/2018, now U.S. Patent 10,889,867, which is a continuation of 15/105,178, filed 06/16/2016, now U.S. Patent 10,138,524, which is a national stage entry of PCT/US2014/071460, International Filing Date: 12/19/2014, which claims priority from provisional application 61918349, filed 12/19/2013.
3.	In the claim listing of 2/25/22 claims 79-98 are pending in this application.

Election/Restrictions
4.	Applicant’s election without traverse of claims 79-89 of group I invention in the reply filed on 2/25/22 is acknowledged.
5.	Claims 90-98 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected of group II invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/25/22.
6.	Claims 1-78 are canceled. Claims 79-89 are under prosecution.
7.	The examiner for the prosecution of this application has changed. Please address all future correspondence to Examiner Bhat, AU 1634.


Information Disclosure Statement
8.	The information disclosure statement (IDS) submitted on 12/03/22 is being considered by the examiner. All the references cited therein have been considered by the examiner.  

Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claims 79-85 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Schatz (US 2010/0028877 published Feb. 4, 2010).
	Claim interpretation: The instant specification does not provide a limiting definition for “synthetic DNA fragment”. Thus, the claim has been given the broadest reasonable interpretation consistent with the teachings of the specification regarding the synthetic DNA fragment (In re Hyatt, 211 F.3d1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000) (see MPEP 2111 [R-1]). Given the broadest reasonable interpretation the synthetic DNA fragment encompasses any types of synthesized DNA fragment including chemically synthesized DNA fragment or amplified DNA fragment or even any fragment digested with restriction enzyme.
	Instant claims 79-89 are drawn to composition/products. MPEP 2112.01 makes it clear that I. product and apparatus claims-when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, II. If the composition is physically the same, it must have the same properties and III. product claims–nonfunctional printed matter does not distinguish claimed product from otherwise identical prior art product. It is noted that the  intended use of the claimed components carries no patentable weight. 
With regard to the preamble of “A run control composition”, MPEP 2111.02 makes it clear that "If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction." Accordingly, the claim language of “A run control composition” merely set forth the claimed components but do not limit the scope of the claims.
	Instant claim 79 as recited read on a target DNA molecule comprising at least one CpG nucleotide (which inherently comprises 5-methyl group) and a standard DNA molecule that does not comprise any CpG nucleotide and a capture probe capable of binding to the DNA molecule, wherein first and second DNA fragments be present as one fragment.
	Regarding claim 79, Schatz teaches in figures 2 and 4 and their associated descriptions in the text (paragraphs 0092-0095 and 0104-0107) a nucleic acid 15 for providing a standard in the quantitative bisulfite-based analysis of the methylation status of the target DNA molecule 13 (panel A of FIG. 4). The nucleic acid 15 comprises the same sequence portion as the sample, namely once in a completely methylated status (first sequence portion 14'), and in a completely unmethylated status (second sequence portion 14") and further teaches that the first probe 18 can hybridize to a portion 16 of the sample molecule 13, whereas a second probe 19 can hybridize to a portion 17 of the standard molecule 15 (Figs. 2 and 4 as shown below). 
	
    PNG
    media_image1.png
    408
    704
    media_image1.png
    Greyscale

	Schatz also teaches that the synthetic nucleic acid are derived from homosapiens, i.e., humans (Sequence listing section).
	The limitation of “wherein a ratio of the number of copies of the first synthetic DNA fragment to the number of copies of the second synthetic DNA fragment in the run control composition produces a run control expected result when assayed in a methylation assay is the intended use of components ‘a’ and ‘b’ of claim 79.
	However, Schatz teaches amplification of the first (methylated fragment) and second sequence (i.e., unmethylated fragment) of the cassette (Fig. 2 and paragraphs 0030-0031), thereby meeting the intended use limitation of ‘wherein a ratio of the number of copies of the first synthetic DNA fragment to the number of copies of the second synthetic DNA fragment in the run control composition produces a run control expected result when assayed in a methylation assay.
	The teachings of Schatz as discussed above meet the limitations of components ‘a’ and ‘b’ of instant claim 79. 
	Regarding claim 80, Schatz teaches that the first synthetic DNA fragment and the second synthetic DNA fragment are double-stranded (Fig. 2, as shown above).
	Regarding claim 81, the limitation of the methylation assay comprises processing DNA with a capture reagent, is an intended use limitation that does not further define the composition. However as discussed above, Schatz teaches the capture probe.
	Regarding claims 82-84, it is noted that limitations of said claims are intended use of the run control composition, which do not carry patentable weight in view of not identifying specific components to carry out the intended process steps. As discussed above Schatz teaches the run control composition.
	Regarding claim 85, Schatz teaches capture probe 18 or 19 capable of hybridizing to the capture footprint nucleotide sequence (Figs. 3 and 4).


Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	Claims 86-87 and 89 are rejected under 35 U.S.C. 103 as being unpatentable over Schatz (US 2010/0028877 published Feb. 4, 2010) in view of Roberts et al (US 2008/0102452 published May 1, 2008). 
	Claim interpretation: As discussed above in section 11.
	Schatz and Roberts teach control nucleic acid constructs for analysis methylation status and therefore analogous arts. The teachings Roberts are specifically applied for the limitations claims 86 and 87 requiring solid support being a bead to allow simple separation of methylated and non-methylated sample. 
	Claim 87 is dependent from claim 86, which is dependent from claim 85, which is dependent from claim 79.
	Regarding claim 79, Schatz teaches in figures 2 and 4 and their associated descriptions in the text (paragraphs 0092-0095 and 0104-0107) a nucleic acid 15 for providing a standard in the quantitative bisulfite-based analysis of the methylation status of the target DNA molecule 13 (panel A of FIG. 4). The nucleic acid 15 comprises the same sequence portion as the sample, namely once in a completely methylated status (first sequence portion 14'), and in a completely unmethylated status (second sequence portion 14") and further teaches that the first probe 18 can hybridize to a portion 16 of the sample molecule 13, whereas a second probe 19 can hybridize to a portion 17 of the standard molecule 15 (Figs. 2 and 4 as shown above). 	
	Schatz also teaches the synthetic nucleic acid are derived from homosapiens, i.e., humans (Sequence listing section).
	The artisan would recognize that the limitation of “wherein a ratio of the number of copies of the first synthetic DNA fragment to the number of copies of the second synthetic DNA fragment in the run control composition produces a run control expected result when assayed in a methylation assay is the intended use of components ‘a’ and ‘b’ of claim 79.
	However, Schatz teaches amplification of the first (methylated fragment) and second sequence (i.e., unmethylated fragment) of the cassette (Fig. 2 and paragraphs 0030-0031), thereby meeting the intended use limitation of ‘wherein a ratio of the number of copies of the first synthetic DNA fragment to the number of copies of the second synthetic DNA fragment in the run control composition produces a run control expected result when assayed in a methylation assay.	
	Regarding claim 85, Schatz teaches capture probe 18 or 19 capable of hybridizing to the capture footprint nucleotide sequence (Figs. 3 and 4).
	Regarding claim 86, Schatz teaches oligonucleotide- and/or PNA oligomer arranged on solid phase (paragraph 0067). The artisan would recognize that the capture probe on the solid support would be an obvious variant and thus would be obvious over the teaching of Schatz.
	Regarding claim 87, Schatz does not specifically teach that the solid support comprises a bead, which is taught by Roberts, who is in the same field of endeavor, teaches a control nucleic acid molecule 14 (Fig. 1 and paragraph 0097) and further teaches oligonucleotide bound to a surface of bead capable of separating methylated and unmethylated nucleic acids in the sample (paragraph 0160). 
	The artisan would recognize that the bead comprise larger surface area thus able to separate larger amount of unmethylated and methylated nucleic acids for further down-stream analysis. 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the bead of Roberts in place of generic solid surface with a reasonable expectation of success with the expected benefit of increasing the amount of methylated and unmethylated DNA as taught by Roberts. An artisan having ordinary skill in the art would have reasonable expectation of success because it merely involves including bead for capturing higher amount of methylated or unmethylated nucleic acid which is routinely practiced in the art as exemplified by Roberts.
	Regarding claim 89, Schatz teaches the synthetic nucleic acid are derived from homosapiens, i.e., humans (Sequence listing section) and further teaches sequence is derived from PITX2 gene that contain three CpG sites (0108). The artisan would recognize the teachings of Schatz meets the limitation of synthetic DNA fragment comprising a sequence from a human reference gene recited in generality.

14.	Claim 88 is rejected under 35 U.S.C. 103 as being unpatentable over Schatz (US 2010/0028877 published Feb. 4, 2010) in view of Matsubara et al (US 2005/0089870, published Apr. 28, 2005).
	Claim 88 is dependent from claim 79. The teachings of Schatz regarding the limitation of claim 79 are discussed above in section 13.
	Regarding claim 88, Schatz teaches a hybridization buffer comprising Denhardt’s buffer (paragraph 0113), which is routinely used for nucleic acid hybridization. The Denhardt’s buffer of Schatz containing salmon sperm DNA (i.e., fish DNA) is further evidenced by Cold Spring Harbor protocols (2006, pg.1).
	However, Denhardt’s buffer containing salmon sperm DNA is explicitly taught by Matsubara (paragraph 0076) and further teaches that the salmon sperm DNA 
prevents non-specific binding of sample DNA (paragraph 0076) thus providing teachings, suggestions and motivation to include fish DNA to preventing non-specific binding of sample DNA, thus providing teachings, suggestions and motivations to explicitly include fish DNA, which is implicitly taught by Schatz. 	
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the fish DNA of Matsubara in the composition of Schatz with a reasonable expectation of success with the expected benefit of preventing non-specific binding of sample DNA as taught by Matsubara. An artisan having ordinary skill in the art would have reasonable expectation of success because it merely involves including the fish DNA which is routinely practiced in the art as exemplified by Matsubara.

Double Patenting
15.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

16.	Claims 79-89 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,138,524 in view of Ahlquist et al (GASTROENTEROLOGY,  2012;142:248–256, cited in the IDS of 12/3/20.
	Claim interpretation: As discussed above in section 11.
	Regarding instant claim 79, claim 1 of ‘524 patent is drawn to a run control composition for a diagnostic assay, wherein the diagnostic assay is configured to provide a diagnostic result by measuring a ratio of an amount of a gene in a sample from a human subject that is methylated in a methylation assay footprint nucleotide sequence in the gene to an amount of the gene in the sample that is not methylated in said methylation assay footprint nucleotide sequence, wherein a ratio in a sample above a cutoff  value measured by the diagnostic assay is indicative of a disease state in the 
human subject, the run control composition comprising: (a) a first synthetic 
DNA fragment comprising the methylation footprint nucleotide sequence of said 
human gene, the methylation footprint nucleotide sequence in said first 
synthetic DNA fragment comprising a pattern of cytosines, wherein each of the 
cytosines within the methylation footprint nucleotide sequence comprises a 
5-methyl;  (b) a second synthetic DNA fragment comprising the methylation 
footprint nucleotide sequence of said human gene, the methylation footprint 
nucleotide sequence in said second synthetic DNA fragment comprising the same 
number and pattern of cytosines as the methylation footprint nucleotide 
sequence in the first synthetic DNA fragment, wherein none of the cytosines 
within the methylation footprint nucleotide sequence in the second synthetic 
DNA fragment comprises a 5-methyl, and (c) fish DNA;  wherein a ratio of the 
number of copies of the first synthetic DNA fragment to the number of copies of 
the second synthetic DNA fragment in the run control composition is above said 
cutoff value and claim 22 of ‘524 patent comprises a capture reagent (Composition components of instant claim 79 similar to the composition of claims 1 and 22 of ‘524 patent are emphasized with underlining by the examiner). Claim 22 of ‘524 patent comprises a capture reagent.
 	The artisan would recognize that the subject matter of composition of instant claim 79 is not distinct over composition of claims 1 and 22 of ‘524 patent.
	With regard to instant dependent claims 80-89, claims of ‘524 patent disclose the limitations of said dependent claims and therefore their subject matter is not patentably distinct.
	 
17.	Claims 79-89 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,889,867 in view of Ahlquist et al (GASTROENTEROLOGY 2012;142:248–256, cited in the IDS of 12/3/20).
	Regarding instant claim 79, claims of ‘867 patent disclose a run control composition comprising: i) a first synthetic DNA fragment comprising a methylation footprint nucleotide sequence of a human gene, the methylation footprint nucleotide sequence in said first synthetic DNA fragment comprising a pattern of cytosines, wherein each of the cytosines within the methylation footprint nucleotide sequence comprises a 5-methyl;  ii) a second synthetic DNA fragment comprising the methylation footprint nucleotide sequence of the human gene, the methylation footprint nucleotide sequence in the second synthetic DNA fragment comprising the same number and pattern of cytosines as the methylation footprint nucleotide sequence in the first synthetic DNA fragment, wherein none of the cytosines within the methylation footprint 
nucleotide sequence in the second synthetic DNA fragment comprises a 5-methyl, 
and iii) fish DNA;  wherein a ratio of the of the number of copies of the first 
synthetic DNA fragment to the number of copies of the second synthetic DNA 
fragment in the run control composition produces a run control expected result 
when assayed in a methylation assays (Composition components of instant claim 79 similar to the composition of claims 1 of ‘867 patent are emphasized by the examiner).
	Clams of ‘867 patent do not disclose a capture reagent.
	However, the capture reagent was known in the art before the effective filing date of the claimed invention as taught by Ahlquist, who is in the same field of endeavor, who teaches target gene capture reagent (Stool Processing and Target Gene Capture section) that allows capture of specific DNA fragment, thereby detecting early stage of colorectal cancer (Background & AIMS section and Stool Processing and Target Gene Capture section), thus providing teachings, suggestions and motivation to include the capture reagent DNA fragments in the colon cancer patients of Ahlquist in the composition of claims of ‘867 patent.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the capture reagent of Ahlquist in the composition of claims of ‘867 patent with a reasonable expectation of success with the expected benefit of capturing specific DNA fragment in the colon cancer patients sample as taught by Ahlquist. An artisan having ordinary skill in the art would have reasonable expectation of success because it merely involves including a capture reagent which is routinely practiced in the art as exemplified by Ahlquist.
	With regard to instant dependent claims 80-89, claims 1-20 of ‘867 patent in view of Alhquist disclose the limitations of said dependent claims and therefore their subject matter is not patentably distinct.

Conclusion
18.	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540. The examiner can normally be reached MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634